UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GMS CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 26-1094541 (State or other jurisdiction of (Primary standard industrial (IRS employer incorporation or organization) classification code number) identification number) 3456 Melrose Ave Montreal, Quebec H4A 2S1 Canada Tel: (514) 287-0103 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: Not applicable. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer,”“accelerated filer”and“smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x DEREGISTRATION OF SECURITIES On March 15, 2010, GMS Capital Corp (the “Registrant”) filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form S-1, Registration No.333-162201 (the “Registration Statement”), for the offering by the Company of up to 4,000,000 shares of the Registrant’s common stock, par value $0.001 (the “Common Stock”). The offering was closed by the Company on January 10, 2011. The Registrant files this Post-Effective Amendment No.1 to the Registration Statement and hereby deregisters all unsoldshares of the Common Stock that were registered but have not been, and will not be, sold pursuant to the Registration Statement and consisting of 3,750,000 shares. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Post-Effective Amendment No.1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Montreal, Canada on this 10th day of January2011. GMS CAPITAL CORP. By: /s/ George Metrakos George Metrakos President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.1 to the Registration Statement has been signed by the following persons in the capacities and on the date indicated. January 10, 2011 By: /s/ George Metrakos George Metrakos President and Chief Executive Officer January 10, 2011 By: /s/ George Metrakos George Metrakos Chairman of the Board, CFO (Principal Financial and Principal Accounting Officer), Secretary, Treasurer and Director
